Case 0:19-cv-61783-UU Document 7 Entered on FLSD Docket 08/07/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:19-cv-61783-UU
ELLIOT HICKEY,

       Plaintiff,
v.

STRALEY & OTTO, P.A.,

        Defendant.
                                              /

                                   ORDER TO SHOW CAUSE

        THIS CAUSE is before the Court sua sponte. The Court has reviewed the pertinent portions

 of the record and is otherwise fully advised in the premises. On July 16, 2019 Plaintiff filed his

 complaint alleging violations of the Fair Debt Collection Practices Act and the Florida Consumer

 Collection Practices Act. D.E. 1. As of the date of this Order, although Defendant’s counsel has

 filed a notice of attorney appearance, Plaintiff has not filed a verified affidavit of service as to

 Defendant nor otherwise apprised the Court as to the status of service upon Defendant.

 Accordingly, it is

        ORDERED AND ADJUDGED that Plaintiff shall show cause in writing as to his efforts

 in effecting service on Defendant by Friday, August 9, 2019. Alternatively, Plaintiff may file a

 verified return of service on Defendant by such date. Failure to respond to this Order will result

 in dismissal of this action against Defendant without further notice.

        DONE AND ORDERED in Chambers at Miami, Florida, this _7th__ day of August,
        2019.


                                                      ___________________________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE
copies provided to: counsel of record
